GARRETT, Judge,
concurs specially.
Simply put, appellee chose to flee from the orchard with the fruit before the tree became poisonous. See Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963).
While conducting a drug sweep in a residential area known for crack cocaine dealing, police officers approached a group of people that included appellee. The group was standing in front of an apartment complex and did not appear to be involved in any illegal activity. At the sight of the approaching officers, the group scattered. One of the officers began chasing appellee and another assisted in the chase. Deputy Trawinski testified his usual procedure at that point would be to yell, “Sheriff’s Department. Stop.” During the chase, Deputy Barnhouse saw appellee throw a paper bag onto an apartment roof. When one of the officers retrieved the bag, he found it contained individually wrapped cocaine base rocks. The officers arrested appellee and found money on his person.